                                   Case 4:09-cv-05718-SBA Document 209 Filed 09/21/21 Page 1 of 4



                            1 IRELL & MANELLA LLP
                              Jason G. Sheasby (CA SBN 205455)
                            2 jsheasby@irell.com
                              Andrew J. Strabone (CA SBN 301659)
                            3
                              astrabone@irell.com
                            4 1800 Avenue of the Stars, Suite 900
                              Los Angeles, California 90067
                            5 Telephone: (310) 277-1010
                              Facsimile: (310) 203-7199
                            6
                              Attorneys for Plaintiff Netlist, Inc.
                            7

                            8
                                                        UNITED STATES DISTRICT COURT
                            9
                                                      NORTHERN DISTRICT OF CALIFORNIA
                         10                                  OAKLAND DIVISION

                         11
                                 NETLIST, INC.,                       )   Case No. 4:09-cv-05718-SBA
                         12                                           )
                                                   Plaintiff,         )
                         13                                           )   DECLARATION OF ANDREW J.
                                       v.                             )   STRABONE IN SUPPORT OF GOOGLE’S
                         14                                           )   ADMINISTRATIVE MOTION TO FILE
                                 GOOGLE LLC,                          )
                         15                                               UNDER SEAL GOOGLE’S MOTION TO
                                                                      )
                                                                      )   AMEND ANSWER AND
                                                   Defendant.
                         16                                           )   COUNTERCLAIMS AND EXHIBITS 1, 5,
                                                                          7-10, AND 12-16 THERETO (Dkt. 205)
                         17

                         18

                         19
                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                               STRABONE DECLARATION ISO GOOGLE’S
 Professional Corporations
                                                                                    ADMIN. MOTION TO FILE UNDER SEAL (Dkt. 205)
                                                                                                     CASE NO. 4:09-CV-05718-SBA
                                  Case 4:09-cv-05718-SBA Document 209 Filed 09/21/21 Page 2 of 4



                            1                             DECLARATION OF ANDREW J. STRABONE

                            2          I, Andrew J. Strabone, declare as follows:

                            3          1.       I am an attorney at the law firm of Irell & Manella LLP, and counsel of record for

                            4 Plaintiff Netlist, Inc. (“Netlist”). I am a member in good standing of the State Bar of California and

                            5 have been admitted to practice before this Court. I have personal knowledge of the facts set forth

                            6 in this Declaration and, if called as a witness could testify competently to such facts under oath.

                            7          2.       I submit this Declaration pursuant to Civil Local Rule 79-5(e) in support of Google

                            8 LLC’s (“Google”) Administrative Motion to File Under Seal Google’s Motion to Amend Answer

                            9 and Counterclaims (“Motion”) and Exhibits 1, 5, 7-10, and 12-16 Thereto (Dkt. 205), which moves
                         10 the Court for an order to file under seal the following items:

                         11                    Portions of Google’s Motion, Dkt. 205-4, at 4:12-15, 4:21-23, 5:16-21, 5:25, 5:27-
                         12                     28, 6:1, 6:4-8, 6:17-25, 7:1-6, 11:13-14, 13:20-22, and 13:25-26;

                         13                    Exhibits 7-10, 12-13, and 15-16 to the Shen Declaration in support of Google’s
                         14                     Motion.

                         15            3.       Civil Local Rule 79-5(a) requires that every sealing request “be narrowly tailored to

                         16 seek sealing only of sealable material.” Civil L.R. 79-5(a). “A sealing order may issue only upon

                         17 a request that establishes that the document, or portions thereof, are privileged, protectable as a trade

                         18 secret or otherwise entitled to protection under the law.” Civil L.R. 79–5(b).

                         19            4.       Exhibit 7 is a collection of licensing communications and offers with the JEDEC

                         20 Solid State Technology Association (“JEDEC”) concerning U.S. Patent No. 7,619,912. Portions of

                         21 Google’s Motion reflect the confidential information contained in Exhibit 7. Dkt. 205-4 at 5:16-21,

                         22 6:6-8, 6:17-25, 7:1-6. Exhibit 7 contains non-public documents maintained by JEDEC on an area

                         23 of its website restricted only to members of the JEDEC organization. I understand that Netlist

                         24 considers non-public JEDEC documents such as the licensing offers, licensing communications, and

                         25 disclosure of its patents as confidential in the normal course of business and that public disclosure

                         26 of such information would cause competitive harm to Netlist.

                         27            5.       Exhibit 8 is an excerpt from the March 23, 2010 deposition of Mario Martinez in

                         28 Google v. Netlist, Case No. 08-4144-SBA. Portions of Google’s Motion reflect the confidential
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                             STRABONE DECLARATION ISO GOOGLE’S
 Professional Corporations
                                                                                -1-
                                                                                                  ADMIN. MOTION TO FILE UNDER SEAL (Dkt. 205)
                                                                                                                   CASE NO. 4:09-CV-05718-SBA
                                  Case 4:09-cv-05718-SBA Document 209 Filed 09/21/21 Page 3 of 4



                            1 information contained in Exhibit 8. Dkt. 205-4 at 5:25. Exhibit 8 is designated “Confidential” under

                            2 the terms of the Stipulated Protective Order (Dkt. 47), ¶ 26, and contains, reflects, or summarizes

                            3 information regarding Netlist’s patents and Netlist’s participation at JEDEC, including confidential

                            4 information regarding research and development efforts related to Netlist’s technology, intellectual

                            5 property, and related internal strategy.    I understand that Netlist considers such information

                            6 confidential in the normal course of business and that public disclosure of such information would

                            7 cause competitive harm to Netlist.

                            8         6.      Exhibit 9 is an excerpt from the March 30, 2010 deposition of John P. Kelly, in

                            9 Google v. Netlist, Case No. 08-4144-SBA. Portions of Google’s Motion reflect the confidential
                         10 information contained in Exhibit 9. Dkt. 205-4 at 5:25. Exhibit 9 is designated “Highly Confidential

                         11 Pursuant to Protective Order,” under the terms of the Stipulated Protective Order (Dkt. 47), ¶ 26,

                         12 and contains, reflects, or summarizes information regarding Netlist’s patents and Netlist’s

                         13 participation at JEDEC, including Netlist’s confidential information regarding licensing

                         14 communications and offers with JEDEC. I understand that Netlist considers such information

                         15 confidential in the normal course of business and that public disclosure of such information would

                         16 cause competitive harm to Netlist.

                         17           7.      Exhibit 10 is an excerpt from the September 17, 2010 deposition of Jayesh Bhakta

                         18 in Netlist v. Google, Case No. 09-5718-SBA. Portions of Google’s Motion reflect the confidential

                         19 information contained in Exhibit 10. Dkt. 205-4 at 5:27-6:1, 6:4-5. Exhibit 10 is designated “Highly
                         20 Confidential – Attorneys’ Eyes Only,” under the terms of the Stipulated Protective Order (Dkt. 47),

                         21 ¶ 26, and contains, reflects, or summarizes information regarding Netlist’s patents and Netlist’s

                         22 participation at JEDEC, including confidential information regarding research and development

                         23 efforts related to Netlist’s technology, intellectual property, and related internal strategy.               I

                         24 understand that Netlist considers such information confidential in the normal course of business and

                         25 that public disclosure of such information would cause competitive harm to Netlist.

                         26           8.      Exhibits 12 and 13 are licensing agreements between Netlist and third-party

                         27 manufacturers, which are both designated “Confidential – Attorneys’ Eyes Only” under the terms

                         28 of the Stipulated Protective Order (Dkt. 47), ¶ 26, and contains sensitive, highly confidential, non-
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                          STRABONE DECLARATION ISO GOOGLE’S
 Professional Corporations
                                                                              -2-
                                                                                               ADMIN. MOTION TO FILE UNDER SEAL (Dkt. 205)
                                                                                                                CASE NO. 4:09-CV-05718-SBA
                                  Case 4:09-cv-05718-SBA Document 209 Filed 09/21/21 Page 4 of 4



                            1 public information regarding Netlist’s licensees and licensing activity. Relatedly, Exhibit 16 is a

                            2 letter from counsel for Google dated August 10, 2021, which is designated “Outside Attorneys Eyes

                            3 Only,” under the terms of the stipulated protective order (Dkt. 47), ¶ 26, and that contains, reflects,

                            4 or summarizes the confidential information in the licensing agreements reproduced as Exhibits 12

                            5 and 13. Portions of Google’s Motion reflect the confidential information contained in Exhibits 12

                            6 and 13. Dkt. 205-4 at 8:1, 8:3-6. Netlist has third party confidentiality obligations under the terms

                            7 of both agreements. Moreover, I understand that Netlist considers these agreements confidential in

                            8 the normal course of business and that public disclosure of such information would cause

                            9 competitive harm to Netlist.
                         10            9.     Exhibit 15 is a production letter accompanying Netlist’s July 16, 2021 production of

                         11 third-party licensing agreements, which contains non-public information regarding Irell & Manella

                         12 LLP’s external file-sharing system. The highlighted portion of this letter contains the credentials

                         13 used to access the confidential materials identified as Exhibit 12 and 13 to the motion. As such, the

                         14 highlighted portion of this letter should be redacted.

                         15            10.    In light of the foregoing, there are compelling reasons to seal the information

                         16 described above. Netlist’s request is narrowly tailored to protect the confidential information.

                         17 Netlist does not seek the redaction or sealing of any of the remaining portions of Google’s Motion

                         18 and the exhibits attached thereto not indicated above.

                         19                   I declare under penalty of perjury that the foregoing is true and correct.

                         20
                                       Executed on September 21, 2021, at Los Angeles, California.
                         21
                                                                             By: /s/ Andrew J. Strabone
                         22

                         23                                                           Andrew J. Strabone
                                                                                      Attorney for Plaintiff Netlist Inc.
                         24

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                              STRABONE DECLARATION ISO GOOGLE’S
 Professional Corporations
                                                                                -3-
                                                                                                   ADMIN. MOTION TO FILE UNDER SEAL (Dkt. 205)
                                                                                                                    CASE NO. 4:09-CV-05718-SBA
